DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1, 3-7, and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A search has been performed and Applicants claims filed on 1/11/2022 have been fully considered, and these remarks and amendments have overcome the prior art of record.  The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a first/anchor base station receives a first message from a second/serving base station indicating that the second/serving base station needs to transmit data, the first/anchor base station assigns at least one address to the data that needs to be transmitted, where the at least one address includes an address that corresponds to the first/anchor base station that is used to identify the data being transmitted through an interface between the first/anchor and second/serving base stations, the first/anchor base station then sends the second/serving base station a second message which includes the at least one address, when the data is uplink data, which is used by the first/anchor base station to identify the data of the second base station that is to be transmitted when the UE is in an inactive state and moves from the first/anchor base station to the second/serving base station, or when the data is downlink data, the first message includes an expected quantity of addresses and an assigned quantity of the at least one address in the second message is the same as the expected quantity of 
These limitations, in combination with the remaining limitations of claims 1, 7, 12, and 16, are not taught nor suggested by the prior art of record. Claims 3-6, 9-11, 13-15, and 17 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/KENT KRUEGER/Primary Examiner, Art Unit 2474